EXHIBIT 10.4
(MEX LOGO) [c20772c2077201.gif]
Dear Mike:
Congratulations on your job offer to become President of Real Mex Foods. This
letter summarizes the job offer that we recently discussed.

•   Job Title: President of Real Mex Foods, reporting to David Goronkin,
President and CEO of Real Mex Restaurants, Inc.

•   Start Date: Monday, August 29, 2011. Please come to the Restaurant Support
Center, located at 5660 Katella Ave., #100, Cypress, CA, 90630. You will meet
with Andie Sanchez, Sr. Recruiting Manager, and complete your orientation at 9
AM. Andie will also provide you with a tour of our offices and introduce you to
department heads. Please bring proof of identity and work eligibility so that we
can complete your I-9 Form.

•   Salary: Your base salary will be based on an annualized rate of $300,000.00
and you will be paid $11,538.46 bi-weekly.

•   Bonus Eligibility: You will be eligible for up to 50% of your base salary in
bonus, based on the terms of the company’s bonus program, which is updated
annually. In addition, you will be provided with a guaranteed bonus for the
remainder of 2011, which will be prorated, based on your start date.

•   Equity: You will be provided with stock options commensurate with your
position, which will provide you with an opportunity to earn an equity stake in
the company, subject to the provisions of the option agreement. As we discussed,
we are unable to provide you with any specifics regarding this portion of your
compensation package until the Company has reworked its debt. Others on the
executive team are in the same position, so the company is motivated to resolve
this issue with you and others as soon as possible.

•   Automobile Allowance: You will be provided with a comprehensive car benefit,
which includes the following components: $700/month, which you will receive in
increments of $323.08 each pay period (note: the car allowance will be prorated
for your first month, based on your start date). In addition, you will be
reimbursed for car expenses up to $8,500 per year for the following items:
gasoline, repairs and maintenance, commuting toll road charges, auto insurance
for your primary vehicle, car registration fees, and car washes. In accordance
with IRS regulations, you will be taxed on all non-business automobile expenses.

•   Medical Benefits Insurance: You will be eligible for enrollment into the
Company’s comprehensive medical insurance programs beginning on the first of the
month following your hire date. As part of the senior management team, your
insurance premiums for major medical will be discounted by more than half of
what employees normally pay. In addition, you will be eligible for dental
coverage at no cost to you. Enclosed is a thorough summary of insurance benefits
available to you.

•   Life Insurance/Accidental Death and Dismemberment (AD & D) and Long Term
Disability— If you enroll in either of the Anthem Blue Cross medical programs,
you will be provided with $500,000 in Life & AD&D coverage. In addition, you
will be provided with long term disability insurance, which pays 60% of your
base salary up to a total of $15,000 per month ($10,000 max for a pre-existing
condition) during a qualified disability leave.

 

 



--------------------------------------------------------------------------------



 



•   Executive Medical: You will be eligible for reimbursement of up to $3,500
per year for medical expenses not covered under the Company’s major medical
programs (i.e., co-pays, deductions, and out-of-pocket costs).

•   401(k)/Deferred Compensation Plans: You will have the option of
participating in one of the company’s retirement programs. You are eligible to
enroll in the 401(k) plan after three months of service immediately participate
in the Company’s Deferred Compensation Plan, which is provided to the company’s
highly compensated employees in lieu of a qualified plan (due to IRS
restrictions). Participants may contribute up to 90% of regular salary and bonus
on a pre-tax basis. Currently there is no match provided by the company on
either the 401K or Deferred Comp Plans.

•   Meal Review Card: You will be issued a Meal Review Card, which will entitle
you to dine at most Company restaurants. The card is used for business purposes.
In addition, you will have personal use of the card. You will be provided with
instructions (including restrictions) during your orientation.

•   Vacation: You will earn vacation time equivalent to four weeks per year,
beginning on your first day of employment.

•   Severance Period: If your employment is terminated involuntarily by the
company for any reason other than cause, you will be eligible for severance pay
equal to 6 months of your base salary. In addition, you will be provided with
continuation of major medical insurance benefits for 6 months, subject to the
terms of the company’s severance plan, which you will be required to sign at the
time of your separation.

Mike, the bullet points above summarize the substantive points of the job offer
that have been discussed with you. If you have any questions, please don’t
hesitate to contact me. On behalf of David Goronkin and the executive team, I
want to convey that we are excited at the prospect that you will be joining Real
Mex Restaurants.
Sincerely,

     
/s/ Steven K. Wallace
 
Steven K. Wallace
   
Senior Vice President, Human Resources
   

Please sign below to indicate your acceptance of this job offer and return my to
attention.

     
/s/ Mike Keeland
 
Mike Keeland Signature
   

 

 